Title: To Thomas Jefferson from Giuseppe Caracciolo di Brienza, 26 November 1801
From: Brienza, Giuseppe Caracciolo di
To: Jefferson, Thomas


Sigor.
Baltimore a li 26. Novembre 1801
Mai mi sarei preso la libertà d’importunarlo con ques mia, se non fossi stato incoraggito, dalla grand stima, e venerazione che hanno tutti veri repubblicani per la persona di V:S: Troppo lungo sarebbe di descriverli la mia infelice istoria, e mai mi azzardarei di farlo un racconto, dove sarei sicuro di tediarlo. Solamente deve sapere, dopo che il Re delle due Sicilie, ha sacrificato i miei parenti sopra un patibolo, lungi d’esser contento d’aver sparso il sangue di tante vittime: ha vuoluto ancora in me dimostrare la sua crudeltà; non ostante che allora la mia età mi proteggeva, ma tutto questo, non mi avrebbe salvato al suo furore, se non avessi avuto la fortuna di salvarmi con la fuga. Dopo aver sofferto quasi piu di quello che un uomo può sopportare, sono arrivato in questa Città da più d’un mese, ove insegno la lingua Italiana: ma il troppo piccolo numero non mi basta per la mia sussistenza, e dall’altra parte la malinconia si è impatroni dello mio Spirito, e mi fa bramare di finire i miei giorni in una Solitudine. Da lei dipende di far felice una persona, che professera una eterna gratitudine a V:S: La mia preghiera è troppo temeraria, ma la di lei generosità è tanto più grande. Per trovare il riposo bramato, non so un’altro luogo che un convento, in questi Stati felici non ve ne sono, perciò sono costretto d’andare negli Stabilimenti Spagnoli: ma per far questo viaggio non ho il denaro necessario, perciò mi reccomando alla di lei generosità. Spero che V:S: mi voglia perdonare la mia temerita, butando un sguardo sopra lo stato infelice in cui mi trovo: in un paese, senza conoscere la lingua, senza amici, tutto abbandonato, a chi mi doveva indrizzare, che a un uomo dall quale per tutte le parti del mondo si parla con la più alta stima. La più grande consolazione sarebbe stata per me, di pregarlo a voce, ma la mancanza del denaro mi priva di questo piacere.
Tutta la mia Speranza e forse la vita dipende di lei, e resto con tutto il dovuto Rispetto
Suo umiliss.o e aff. mo Servo
Giuseppe Caracciolo di Brienza.
 
Editors’ translation
Sir,
Baltimore, November 26 1801
I never would have taken the liberty of disturbing you with this letter, had I not been encouraged by the great esteem and veneration that all true republicans have for your person. It would be too long to recount my sad story, and I would never dare to give you a report that would certainly be boring to you. It suffices you to know that, after the king of the Two Sicilies sacrificed my relatives on the gallows, far from being sated by having shed the blood of so many victims, he wanted to exercise his cruelty on me as well; even if, at that point, my age protected me, yet all this would have not rescued me from his fury, had I not been lucky enough to save myself by taking flight. After having suffered more than any man can bear, I arrived in this city, one month ago, where I teach the Italian language. However, the exceedingly small number of pupils is not enough to support me; also, melancholy has taken hold of my spirit so that I desire to end my days in solitude. It rests on you to bring happiness to a person who will profess eternal gratitude to you. My plea is too daring, but your generosity is so much larger. I do not know any other place in which to find the rest I seek but a convent, but there are none in these happy states. Therefore, I am forced to pass into Spanish territory, but I do not have the money necessary to take this trip and thus I appeal to your generosity. I hope that you will forgive my daring if you just cast a glance at the sorry state in which I find myself: in a country where I do not know the language, without friends, utterly forsaken, whom should I have addressed if not a man of whom in the whole world people speak with the highest esteem? The greatest comfort to me would have been to present my plea in person, but the lack of money deprives me of this pleasure.
All my hope, and perhaps even my life, depends on you. I remain with all due Respect
Your most humble and affectionate servant
Giuseppe Caracciolo di Brienza.
